-Van Ness, J.,
delivered the opinion of the court. All the seamen belonging to the ship, whose last port of delivery was New- York, deserted her at that place, as soon as she was moored, and refused to assist in unloading the cargo; and the question is, can they recover their wages up to the time of the desertion, or not l The determination of this question has nothing to do with the mate’s making an entry in the log-book of the desertion. Such entry, if it had been made, would have been prima Jade evidence of that fact; but, as it is fully proved by the other testimony, that is sufficient, without the log-book. The reasons for making these entries in the log-book are accurately stated by Judge Peters, (vol. 1. of his Adm. Dec. 139.,) and have no application to this cause. By the 6th section of the act of congress for the government and regulation of seamen in the merchants’ service, (1 L. U. S. 140.,) it is enacted, “ that as soon as the voyage is ended, and the cargo, or ballast, be fully discharged at the last port of delivery, every seaman, or mariner, shall be entitled to the wages which shall be then due, according to his contract,” &c. From this, as well as the reason and propriety of the thing, the contract with a seaman continues in force until the cargo is finally discharged.; and, if *392he-leaves the ship, without justifiable cause, before that is afi^ complished, he has, no right,to recover áñy part of-his wágeás The shipping articles contain an express stipulation by which the wages are forfeited, in. this case, in -the very event which has happened; but the counsel for the seamén supposes this stipulation to’ be illegal, because it forms no part of what is provided shall be contained in the contract between >the master -find crew, by the 1st and 2d sections ;of the act before referred to. The master has no right to, insert any stipulation, or agreement, repugnant to, or inconsistent with, the statute ; but .there can be no objection to superadding any provisidns harmonizing with it.' Such is the provision in questidn, which only follows the 6th section of the act, which may be'consídered as a legislative definition of What shall be deemed to be the, termination of a voyage, so as to entitle the seamen to their wages* Thé principle upon which the two cases _of lWMillan and'another V; Vanderlip,. (12 Johns. Rep.' 166.,) and Jennings v. Camp, (13 Johns. Rep. 94.,) were decided, is strictly applicable, to this case. The judgment below must be reversed. - - ■ *
Judgment reversed;